
	

114 HR 326 IH: Restoration of the U.S.-Russia Polar Bear Conservation Fund Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to allow the importation of polar bear trophies
			 taken in sport hunts in Canada.
	
	
 1.Short titleThis Act may be cited as the Restoration of the U.S.-Russia Polar Bear Conservation Fund Act of 2015. 2.FindingsThe Congress finds the following:
 (1)The United States Fish and Wildlife Service estimates that the polar bear population is currently at 20,000 to 25,000 bears, up from as low as 5,000–10,000 bears in the 1950s and 1960s.
 (2)A 2002 United States Geological Survey of wildlife in the Arctic National Wildlife Refuge Coastal Plain noted that the polar bear populations may now be near historic highs.
 (3)A permit fee for importing polar bears will invigorate the public-private funding partnership for the United States-Russian Polar Bear Conservation Fund.
 (4)TRAFFIC, the wildlife trade monitoring network, has stated both that the global population of Polar Bears is not small and the species’ area of distribution is not restricted, and [t]rade does not appear to be a significant threat to the species.. TRAFFIC also recommended that the polar bear not be uplisted to Appendix 1 at the 16th Conference of the Parties of the Convention on International Trade of Endangered Species of Fauna and Flora (CITES).
 (5)The International Union for Conservation of Nature (IUCN)/Species Survival Commission (SSC) Polar Bear Specialist Group (PBSG), has stated that further trade restrictions on the polar bear are unlikely to confer a conservation benefit, and could have a negative impact on socioeconomic systems as well as domestic and international partnerships.
 (6)The International Union for Conservation of Nature has found that hunting is a form of wildlife use that, when well-managed, may assist in furthering conservation objectives by creating the revenue and economic incentives for the management and conservation of the target species and its habitat, as well as supporting local livelihoods.
 3.Permits for importation of polar bear trophiesThe Marine Mammal Protection Act of 1972 is amended— (1)in section 101(a)(3)(B) (16 U.S.C. 1371(a)(3)(B)), by inserting or under section 104(c)(5) of this title after paragraph (5) of this subsection; and
 (2)in section 102(b)(3) (16 U.S.C. 1372(b)(3)), by inserting before the semicolon the following: , except that this paragraph does not prohibit the importation of polar bear parts under a permit issued under section 104(c)(5) of this title.
			
